Citation Nr: 0902653	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  96-38 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids with 
rectal ulcer, post-operative prolapse, currently evaluated as 
10 percent disabling.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability, including bowel incontinence, 
impotency and a hernia, as a result of surgery performed at a 
medical facility of the Department of Veterans Affairs in May 
1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the benefits sought on appeal.  The 
Board considered this appeal in February 1998 and again in 
January 2004, both times determining that additional 
development of the record was required.  As such, the matter 
was remanded to the RO, most recently via the Appeals 
Management Center (AMC) in Washington, DC.  The appeal is now 
properly returned to the Board for further appellate 
consideration.

The veteran gave personal testimony before the Board on two 
occasions and transcripts of those hearings are included in 
the record.  Because the veteran testified before two members 
of the Board, and because these members must participate in 
making the final determination of the claims on appeal, the 
case is assigned to a panel of three Veterans Law Judges for 
adjudication.  See 38 U.S.C.A. §§ 7102(a), 7107(c).

The Board notes that the veteran initially appealed the 
denial of benefits under 38 C.F.R. § 4.30 that were denied in 
a May 1993 rating decision.  Because those benefits were 
granted in an April 1994 rating decision, the claim is no 
longer on appeal.  The only issues before the Board are as 
stated on the title page of this decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a small external hemorrhoid with no 
evidence of bleeding or secondary anemia.  He does not have 
fissures.

3.  The veteran does not experience additional disability as 
a result of a Ripstein procedure and sigmoidopexy performed 
at a VA Medical Center (VAMC) on May 1, 1992, and/or 
subsequent treatment while being followed post-operatively by 
VA medical personnel in the VAMC.

4.  The veteran was provided with information regarding the 
risks of a Ripstein procedure and sigmoidopexy on April 30, 
1992, and he gave his written informed consent to have the 
procedure performed on May 1, 1992.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 10 percent for 
hemorrhoids with rectal ulcer, post-operative prolapse, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.114, Diagnostic Code 7336 (2008).

2.  Criteria for compensation for additional disability, 
including bowel incontinence, impotency and a hernia, due to 
hospital care, medical or surgical treatment, or examination 
furnished under any law administered by VA are not met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1992).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  Because the veteran here has a 
history of psychiatric disability, namely schizophrenia, as 
well as homelessness, VA has taken extra efforts to ensure 
that his claims have been properly explained to the veteran 
and developed as will be discussed in detail below.

The veteran filed his claims prior to the enactment of the 
VCAA and, as such, development of the claims began without 
notice of the subsequently enacted law and regulations.  
Specifically, the veteran requested an increase in the 
disability rating for his service-connected hemorrhoids with 
rectal ulcer in March 1992 and submitted a claim for 
compensation under 38 U.S.C.A. § 1151 in November 1993.  In a 
May 1993 rating decision, a compensable rating for 
hemorrhoids was denied.  In an April 1994 rating decision, a 
10 percent rating was granted for hemorrhoids and 
adjudication of the Section 1151 claim was deferred pending 
the outcome of a similar claim before the United States 
Supreme Court (Supreme Court) in the case of Brown v. 
Gardner, 115 S. Ct. 552 (1994).  The Section 1151 claim was 
ultimately denied in a rating decision in September 1995.  As 
such, notice of the veteran's rights and responsibilities 
under the VCAA, which was enacted in November 2000, could not 
have been accomplished prior to the rating decisions here on 
appeal.

The RO requested information from the veteran on a number of 
occasions prior to the enactment of the VCAA and obtained 
treatment records from the VAMC in Long Beach.  In a 
September 1996 Supplemental Statement of the Case, the 
veteran was provided with the rating criteria for 
disabilities of the digestive system, including problems with 
the intestines, rectum, anus and hemorrhoids.  Specifically, 
rating criteria found at 38 C.F.R. § 4.114, Diagnostic Codes 
7329 and 7332 through 7337, were provided to the veteran.

The veteran was first advised of his rights and 
responsibilities under the VCAA in an October 2002 
Supplemental Statement of the Case when 38 C.F.R. § 3.159, 
the implementing regulation for that law, was included in the 
document.  As defined by the United States Court of Appeals 
for Veterans Appeals (Court), this document cannot 
technically be considered proper notice under the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), aff'd Mayfield 
v. Nicholson, 499 F.3d 1317, 1320 (Fed. Cir. 2007).  In May 
2003, however, the veteran was provided with a letter from VA 
which was consistent with the requirements of the VCAA at the 
time in that it notified him of the evidence needed to 
substantiate a claim of entitlement to an increased rating 
and a claim of entitlement to compensation under Section 
1151.

During the course of this appeal, the Court determined that 
VA's standard notice letters regarding a claimant's rights 
and responsibilities under the VCAA are inadequate with 
respect to increased rating claims when rating criteria for 
the claimed disability includes specific test scores such 
that a showing that there is an increase in symptoms or a 
worsening of a condition would not be sufficient to meet 
criteria for a higher rating.  Additional notice, however, is 
not required if the claimant has actual knowledge of the 
rating criteria, a reasonable person could be expected to 
understand from the notice what was needed to substantiate 
the claim, the granting of benefits is precluded as a matter 
of law, and/or if the claimant had an opportunity to 
participate in the adjudication process and did so to such an 
extent as to render any notice error non-prejudicial.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In reviewing this appeal, the Board finds that VA has met its 
duty to notify the veteran of the information and evidence 
needed to substantiate and complete both his claim of 
entitlement to an increased rating and entitlement to 
compensation under Section 1151, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him, via the May 2003 letter.  Because the 
disability in question here is hemorrhoids and the rating of 
this disability does not require evidence of specialized 
testing, the heightened duty to notify under Vazquez-Flores 
is not required.  If a showing of anemia is considered to be 
a specialized test, however, the Board finds that the veteran 
is not prejudiced by not receiving a letter from VA citing 
that medical finding as a specific rating criterion because 
he was advised of that rating criterion, along with all other 
criteria that could be pertinent to his claim in the 1996 
Supplemental Statement of the Case and he has shown his 
actual knowledge of anemia being part of the rating criteria 
by continuing to advise VA that he is anemic.  Because the 
veteran has been provided with all rating criteria over the 
course of the appeal and has demonstrated his knowledge of 
what is needed to achieve the requested rating of 20 percent 
for hemorrhoids, the Board finds no prejudice to this veteran 
in moving forward with a decision at this time.

Additionally, notice of the five elements of a service-
connection claim was provided in December 2006 as is required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
the claims were subsequently adjudicated in a May 2007 
Supplemental Statement of the Case.  Therefore, all notices 
are deemed pre-adjudicatory as per Mayfield, supra.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

The Board notes at this juncture that the veteran has 
consistently put forth his claims over the approximately 
fourteen years that they have been pending.  He avers that 
his hemorrhoids are constant and bleeding, that he is anemic, 
and that he must wear protective garments because of chronic 
diarrhea that he developed as a consequence of the surgery 
performed by VA medical personnel on May 1, 1992.  He has 
also asserted that he became impotent as a result of the May 
1992 surgery and developed a hernia.  The veteran has 
participated in the claims process and has shown his basic 
understanding of what is required to substantiate his claims 
notwithstanding his history of mental illness.  He has given 
testimony before two Veterans Law Judges and has been 
represented by a veterans service organization throughout 
this appeal.  There is nothing in the record to suggest that 
he has not understood the nature of his claims and the 
evidence necessary to substantiate the claims.  As such, the 
Board is satisfied that this veteran is not prejudiced by any 
action or inaction on the part of VA and will move to an 
adjudication of the claims on the merits.

As for VA's duty to assist, the Board finds that VA has 
complied with the requirements of the VCAA by aiding the 
veteran in obtaining evidence, affording him physical 
examinations, obtaining medical opinions as to the etiology 
and severity of disabilities, and by affording him the 
opportunity to give testimony before the Board in September 
1997 and again in May 2003.  The Board obtained records 
regarding the veteran's civil tort claim against VA with 
respect to the May 1992 surgery and it was determined that 
additional records could not be obtained without payment.  
The veteran was advised of the need for payment in a February 
2007 letter, but did not respond.  Additionally, VA sought to 
obtain records from the Social Security Administration 
regarding the veteran's disability claims there, but in 
February 2004 was advised that all records had been 
destroyed.  As such, it appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file; 
the veteran does not appear to contend otherwise.  In fact, 
in a February 2003 statement, the veteran advised VA that 
private treatment records not associated with the claims 
folder are not "vital," that the statements provided by his 
treating physician were adequate.  Therefore, the Board finds 
that VA has substantially complied with the Board's remand 
orders of February 1998 and January 2004 and additional 
remand is not required.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

Following review of the extensive record, which includes 
numerous statements from the veteran with allegations that 
have not changed over the years and do not include 
identification of any new and/or relevant evidence that must 
be sought by VA to assist in substantiating his claims, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
The Board notes that it sent a letter to the veteran on June 
6, 2008, and again on June 30, 2008, in an effort to clarify 
his most recent statements regarding his deteriorating 
health.  The letters were returned to the Board as 
undeliverable and there is no evidence of a new address.  
The veteran has a history of homelessness and the Board can 
find no current address.  Neither the veteran nor his 
representative has notified the Board, or any component of 
VA, of an updated address.  

The Court has found that, "[i]n the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him.  It is only where a file discloses other 
possible and plausible addresses that an attempt should be 
made to locate him at the alternate known address before 
finding abandonment of a previously adjudicated benefit."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (emphasis in 
original).  Consequently, the Board finds that VA has 
satisfied both its duty to notify this veteran of the 
evidence needed to substantiate his claims and its duty to 
assist him in the development of those claims.  The Board 
will now turn to the merits of the claims.

The veteran avers that he has had bleeding hemorrhoids for 
many years and requests that a 20 percent rating be assigned 
for that disability.  He contends that he was hospitalized 
at the Long Beach VAMC in April 1992 and evaluated for 
surgery to remove his hemorrhoids, but was used as an 
experiment for new surgeons by having his abdomen surgically 
explored on May 1, 1992.  The veteran has testified before 
the Board and submitted numerous statements attesting to the 
fact that he was not advised of the abdominal surgery until 
moments before going into the operating room, that he did 
not authorize the surgery, and that he was bound and gagged 
by VA personnel and forced to have the surgery.  As a 
consequence of the alleged unauthorized surgery, the veteran 
submits that he is now impotent, has a hernia and has 
uncontrollable diarrhea, soiling himself twenty to thirty-
five times per day.  He has at times alleged that he also 
developed right-sided paralysis as a result of the surgery.  
As noted above, the veteran also filed a civil suit against 
VA alleging malpractice based on the events in May of 1992.

Treatment records in 1992 show that the veteran was 
hospitalized from March 27, 1992, to April 8, 1992, with 
complaints of diffuse abdominal pain.  A history of repair 
of an inguinal hernia six or seven years prior was provided 
as well as a history of taking medication for an ulcer.  
Upon examination, the veteran was found to have an external 
hemorrhoid of 2-3 millimeter (mm) diameter as well as a 
sessile polyp.  He was treated and advised to follow up in 
one month.

The veteran returned to the hospital on April 16, 1992.  It 
was noted that he was homeless with a history of 
schizophrenia.  The veteran was admitted and determined to 
have a rectal prolapse with incontinence to flatus and 
liquid stool.  On April 27, 1992, it was noted that a 
Ripstein procedure was to be scheduled for the repair of the 
rectal prolapse.  

A Request for Administration of Anesthesia and for 
Performance of Operations and Other Procedures form was 
completed and signed by the veteran on April 30, 1992, at 
3pm.  This form noted the scheduled procedure to be a 
Ripstein procedure and the nature of the procedure was 
described as, "suspension of bowel from sacrum using piece 
of mesh."  The veteran signed the portion of the form that 
stated, "I understand the nature of the proposed 
procedure(s), attendant risks involved, and expected 
results, as described above, and hereby request such 
procedure(s) be performed."  The form is also signed by a 
witness and the surgeon.

A pre-operative assessment was completed by a nurse on May 
1, 1992, reflecting that consent was given on April 30, 
1992.  The veteran was found to be alert and oriented prior 
to surgery.  The operative report reflects that a Ripstein 
procedure and sigmoidopexy was performed, that adhesions in 
the upper abdomen and stomach from previous surgeries were 
found, and that there were no apparent complications.  The 
veteran's recovery period was unremarkable and he was noted 
by a staff psychiatrist to be generally doing well on May 7, 
1992; the diagnostic impression of mild anxiety was 
rendered.  On May 8, 1992, the veteran was reported to have 
been accepted into the Brentwood Domiciliary; his daughter 
was to come and pick him up on May 9, 1992.

The veteran stayed in the domiciliary from May 19, 1992, to 
July 13, 1992.  Treatment records show that he initially 
complained of hemorrhoid problems and was given a stool 
softener.  He then complained of diarrhea.  It was later 
reported that his diarrhea spontaneously resolved.  The 
veteran received an irregular discharge because he was found 
to be smoking marijuana several times and refused to follow 
the stated rules of the facility. 

Treatment from July 24, 1992, to August 28, 1992, show that 
the veteran was being worked up due to complaints of twenty-
five to thirty-five bowel movements per day and complaints 
of a ventral hernia.  Sigmoidoscopy was scheduled to 
determine if he had an infection of the rectal mucosa.  
Flexible sigmoidoscopy performed on July 31, 1992, showed no 
masses, lesions or rectal prolapse, but was positive for 
hemorrhoids and rectal mucosal prolapse.  An examination of 
August 28, 1992, was positive for a ventral hernia.  A 
handwritten letter from a VA physician of the same date 
reflects that the veteran's hemorrhoids were active and 
required treatment, that he had debilitating fecal 
incontinence and a ventral hernia, and that he had lost 
twenty-six pounds since the May 1992 surgery.

A treatment note dated in January 1993 reflects the 
veteran's continued complaint of bowel incontinence twenty 
to thirty times per day.  There are no clinical or objective 
findings to support the complaint and no evidence of 
treatment for incontinence, impotency or hemorrhoids.

In November 1993, the veteran filed a civil tort claim 
against VA and provided the RO with a copy of the complaint.  
This is interpreted as the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151.  The veteran's civil 
claim is consistent with his allegations outlined above.  A 
May 1994 note from a VA staff psychiatrist reveals that he 
advised the veteran to file the claim because the veteran 
had complained of problems as a result of the 1992 surgery.  
A letter from this psychiatrist includes the statement that 
the veteran became incontinent as a result of an April 1992 
hemorrhoid surgery.  A rationale is not included with the 
opinion and the Board assumes that he was referring to the 
May 1992 surgery here in question.

In response to the veteran's civil litigation, VA provided 
the veteran's treatment records to the Chairman of the 
Center for Colorectal Diseases at the University of Southern 
California Medical Center.  This physician reviewed 
treatment records from 1989 to 1993 and determined that the 
May 1, 1992, surgery was properly performed pursuant to the 
medically appropriate diagnosis, that it was performed 
within the standard of care, and that the procedure utilized 
was both appropriate under the circumstances and well-
accepted within the medical profession.  The specialist 
determined that the surgery was in no way experimental and 
that the veteran was appropriately managed post-operatively.  
He also pointed out that proper consent was received prior 
to surgery and then opined that it was unlikely that 
complaints of incontinence and pain were related to the May 
1992 surgery. 

In July 1995, summary judgment was entered in favor of the 
government in the veteran's tort claim suit.  The veteran 
appealed that judgment, but mandate was issued in November 
1995.  The veteran testified before the Board that he 
withdrew his claim because he realized that mistakes happen.

Treatment records dated in July and December 1995 show that 
the veteran had complaints of testicular pain.  Ultrasound 
revealed bilateral hydroceles and he was referred to an 
urologist.  A penile prosthesis was recommended as there 
were neurological aspects involved with the veteran's 
complaints regarding his ability to achieve erection.  There 
is no suggestion in these records of the complaints being 
related to the May 1992 surgery or any other treatment 
received at a VA facility.

The veteran underwent VA examination in June 1996 and 
complained of incontinence since the 1992 surgery as well as 
right-sided numbness and pain in his testicles, right-sided 
stomach pain and bleeding and painful hemorrhoids.  
Objective findings are not included with the examination 
report, but the diagnoses include internal hemorrhoids, 
history of duodenal ulcers, bowel incontinence, history of 
rectal polyps and decreased sensation at the right side of 
the testicles.

The veteran testified before the Board in September 1997 and 
submitted a treatment note dated that same month reflecting 
his continued complaints of hemorrhoids and constant 
diarrhea.  The examining physician reported that there was 
no way of knowing if the condition had worsened as it was 
his first time examining this veteran.  It was recommended 
that the veteran's treating physician at the Long Beach VAMC 
be contacted.

At the 1997 hearing, the veteran testified that he stayed in 
the VAMC in May 1992 for six to seven days and told the 
doctor that he knew he "tried his best and, you know, he 
did not succeed." (Transcript p. 6).  He stated that he had 
bleeding and painful hemorrhoids, that he took medication 
and that he had a big hernia, pain in the testicles and 
incontinence as results of the 1992 surgery.  The veteran 
testified that he did not give consent to have the surgery, 
that he thought he was having hemorrhoid surgery and was not 
expecting abdominal involvement.

In September 1998, the veteran's treating physician advised 
VA that the veteran had been his patient since 1994 and that 
he had experienced hemorrhoid-related problems since 1992 
that required ongoing treatment.  The physician did not 
offer an opinion as to the severity of the veteran's 
hemorrhoids nor to any causal connection between complaints 
and the May 1992 surgery here in question.  As noted above, 
the veteran has not provided a release for private treatment 
records from this physician.

In August 1999, the veteran underwent another VA examination 
but this time by a resident physician as well as the Chief 
of Surgery at the VAMC.  It was reported that the claims 
folder was extensively reviewed and the veteran complained 
of worsening hemorrhoids, impotence and bowel incontinence 
due to an unwanted May 1, 1992, surgery.  There was no pain 
or tenderness on examination and one small external 
hemorrhoid was found that was not thrombosed and, therefore, 
reducibability was not an issue.  There was slightly 
diminished rectal tone, but no evidence of fecal 
incontinence as there was no staining of the underwear and 
no protective garments.  There was no evidence of bleeding 
and laboratory findings showed no anemia.  There were no 
fissures and no evidence of a hernia.  The veteran thought a 
small area of redundant rectal mucosa was a hernia, but it 
was determined not to be.  Well-healed midline scarring was 
noted with no evidence of hernia.  The examiners determined 
that the examination was inconsistent with a chronic 
hemorrhoid problem, that review of the medical records did 
not support the contention that the condition had 
significantly worsened and that there was no disability 
beyond that hemorrhoid disability for which a 10 percent 
rating was assigned.  The diagnosis rendered was status 
post-operative prolapse with solitary, small, non-thrombosed 
or bleeding hemorrhoid.  The examiners further opined that 
the diagnosed rectal prolapse in 1992 was appropriately 
repaired and that there was a signed informed consent form 
in the chart.

The veteran was again asked to identify and provide releases 
for private treatment records alleged to show continued 
treatment for hemorrhoids.  In a February 2003 statement, he 
advised VA that the treatment records were not "vital" to 
his claim, only the fact that he required treatment as 
reflected by the statement from his private physician in 
September 1998.

The veteran again appeared before the Board in May 2003 and 
testified that he had not given permission for surgery to 
the abdomen.  He stated that he signed the consent form 
three days after the surgery, but gave no explanation about 
that assertion.  The veteran testified that he was unable to 
control his bowels and was anemic.

Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Hart v. Mansfield, 21. Vet. App. 
505 (2007).

The veteran is assigned a 10 percent rating for hemorrhoids 
with an ulcer of the rectum under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  This rating was assigned by extending 
the benefit of the doubt to the veteran in finding that his 
service-connected ulcer of the rectum may have contributed to 
the prolapse of his rectum that was repaired in May 1992.  
Under Diagnostic Code 7336, a 20 percent rating will be 
assigned when there is evidence of external or internal 
hemorrhoids with persistent bleeding and secondary anemia, or 
with fissures.  A 30 percent rating may be assigned under 
Diagnostic Code 7334 when there is evidence of persistent or 
frequently recurring rectal prolapse.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

The evidence set out above reveals that the veteran had one 
instance of rectal prolapse that was surgically repaired in 
May 1992 without recurrence.  The veteran has put forth no 
argument or evidence to suggest a recurrence or persistent 
rectal prolapse.  As such, a higher rating under Diagnostic 
Code 7334 is not for assignment.

Although the veteran has continued to complain of bleeding 
hemorrhoids and anemia, the objective medical evidence does 
not support his statements.  The veteran is certainly 
competent to testify as to symptoms such as bleeding, which 
is non-medical in nature, however, he is not competent to 
render a medical diagnosis such as being anemic.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
As such, the Board finds that the statements regarding his 
being anemic are not competent evidence to show that criteria 
for a higher rating are met.

The medical statements from the veteran's private physician 
that he has continuing hemorrhoid problems do not include any 
evidence of the presence of anemia or fissures.  Laborotory 
testing at various times was negative for anemia.  
Additionally, upon examination in August 1999, the veteran 
was specifically found to have no fissures, no evidence of 
bleeding hemorrhoids and was not anemic.

Although the Board appreciates that the veteran believes he 
is entitled to a 20 percent rating for his hemorrhoid 
disability, the medical evidence simply does not support the 
claim for any period of time here in question.  The veteran's 
claim has been consistent over the years that this appeal has 
been pending, but the only evidence in support of the claim 
is statements from the veteran to the effect that he has a 
severe hemorrhoid problem and statements from physicians that 
are based upon the history as provided by the veteran and 
unsupported by medical findings and/or rationale.  The 
personal statements are not sufficient to show the medical 
findings required for assignment of a rating higher than 10 
percent as the veteran is not competent to provide that 
evidence.  The recitation of complaints by the veteran in a 
medical document do not make them competent medical evidence 
to support his claim because they are penned by a medical 
professional.  As such, the claim must be denied on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

Although the veteran asserts that he is totally unemployable 
because of various disabilities he relates to his surgery in 
1992 as well as his hemorrhoids, he has not identified any 
specific factors which may be considered to be exceptional or 
unusual in support of the assignment of and extraschedular 
rating for his service-connected hemorrhoid disability.  Our 
review of the record does not disclose the existence of 
exceptional or unusual factors that would render impractical 
the application of the regular schedular criteria for the 
evaluation of this disability.  Specifically, the veteran has 
not required frequent periods of hospitalization for the 
treatment of hemorrhoids or rectal prolapse and treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  

The Board does not doubt that limitation caused by recurrent 
hemorrhoids has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 10 percent evaluation currently assigned for 
hemorrhoids with rectal ulcer, post-operative prolapse, 
adequately reflects the clinically established impairment 
experienced by the veteran and a higher rating is denied.  
There is no evidence to support the assignment of staged 
ratings.

Section 1151 Compensation

As noted above, the veteran submitted his claim under 
38 U.S.C.A. §  1151 in 1993.  At that time, there was VA case 
pending before the Supreme Court regarding the appropriate 
standard of review for Section 1151 claims.  The Supreme 
Court ruled on the case in 1994, Brown v. Gardner, 115 S. Ct. 
552 (1994), a case which had been in litigation since 1991.  
The law governing section 1151 claims was changed and the new 
implementing regulations were promulgated reflecting the more 
stringent standard of the new legislation.  Because the 
veteran's claim was pending when these changes in law were 
made, the Board will apply the more liberal standard of 
review in effect under Brown v. Gardiner, which related back 
to the time the claim was filed.  It is important to note at 
this juncture, however, that there would not be a different 
outcome under the revised regulation as the first prong of 
the analysis that an additional disability be identified is 
not met in this case.

When a veteran suffers additional disability as a result of 
hospital care, medical or surgical treatment, or an 
examination furnished by VA, compensation is payable in the 
same manner as if such disability were due to an injury or 
disease that he incurred or aggravated during his active 
military service.  See 38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. § 3.358 (1992).  For claims filed prior to October 1, 
1997, such as this claim, a showing of negligence or fault on 
the part of VA is not necessary for recovery.  Pursuant to 38 
C.F.R. § 3.358(b)(2), Section 1151 compensation is not 
payable for the continuance or natural progression of disease 
or injuries for which treatment was authorized.  Furthermore, 
Section 1151 compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, his representative.  
"Necessary consequences" are those that are certain to result 
from, or were intended to result from, the treatment 
administered.  See 38 C.F.R. § 3.358(c)(3).

The record reveals that the veteran was hospitalized in April 
1992, determined to have a rectal prolapse and scheduled for 
a Ripstein procedure which involved entering through the 
abdomen and suspending the bowel from the sacrum using mesh.  
Although the veteran asserts that he was not informed of this 
surgery until the day of the procedure and that he did not 
give consent to such surgery, the record clearly shows that 
this procedure was contemplated at least four days prior to 
the date of the surgery and that he consented to the surgery 
after being advised of the procedure and its risks one day 
prior to the day that the surgery would be performed.  The 
veteran was alert and oriented on the day of surgery and it 
was again noted prior to the surgery being performed that he 
had consented to the procedure.  The records following 
surgery are consistent with those facts in that they reflect 
a patient simply recovering from a planned surgery without 
mishap or complaint.  It was not until about one year later 
that the veteran began to make claims of the surgery having 
been forced upon him without his consent.  The significant 
delay in making that assertion is unexplained and, more 
importantly, it is in contradiction of the contemporaneously 
recorded documentary evidence on file.  Hence, we conclude 
that this assertion is not supported in fact.

The record has been reviewed by medical professionals who 
have each opined that the veteran gave consent to the surgery 
and that the surgery was appropriate for the disability 
diagnosed.  Additionally, the medical opinions of the USC 
Chairman of the Center for Colorectal Diseases and a VA Chief 
of Surgery, along with a resident physician, reflect 
considered review of the medical evidence and the conclusions 
that the veteran's complaints are not associated with the 
appropriately performed surgery.  The only statements made by 
medical personnel that seem to draw a connection between the 
veteran's alleged bowel incontinence, impotency and hernia to 
the surgery in question are based solely upon a history as 
provided by the veteran and not consistent with the weight of 
the voluminous medical evidence of record.  

The Board is not bound by a medical opinion based solely upon 
an unsubstantiated history as related by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In order to 
discount a medical opinion based on a history as provided by 
the veteran, however, the Board must first reject the 
statements made by the veteran.  See Coburn v. Nicholson, 19 
Vet. App. 427 (2006).

Following review of the extensive record, the Board finds 
that it is clear that this veteran believes he has additional 
disability as a result of what he calls an experimental 
surgery that was forced upon him by VA medical personnel.  
The objective and contemporaneously recorded medical 
evidence, particularly the records made at the time of his 
April to May 1992 hospitalization and subsequent treatment at 
the Brentwood Domiciliary, do not support and are in direct 
contradiction of the veteran's assertions the nature of the 
medical procedures performed, whether informed consent was 
provided and whether the procedure resulted in additional 
disability.  Because the veteran's statements are not 
consistent with the medical records made contemporaneous to 
the events in question, the Board finds those statements not 
to be credible.  Therefore, the May 1994 statement of a staff 
psychiatrist that the veteran developed incontinence as a 
result of an April 1992 hemorrhoid surgery is not accepted as 
competent evidence; again, the Board assumes the unsupported 
opinion was actually referring to the May 1992 rectal 
prolapse repair here in question.  Other statements in 
treatment records regarding disabilities beginning as a 
result of the May 1992 surgery are considered to be 
recitations of statements provided by the veteran and are not 
deemed competent medical evidence as they are not enhanced by 
an opinion or objective finding by the medical personnel who 
recorded them.  Therefore, based on the competent medical 
evidence which shows that there is no additional disability 
as a result of the May 1, 1992, Ripstein procedure and 
sigmoidopexy, the Board must deny the veteran's request for 
compensation under Section 1151.







ORDER

A rating higher than 10 percent for hemorrhoids with rectal 
ulcer, post-operative prolapse, is denied.

Compensation under 38 U.S.C.A. § 1151 for additional 
disability, including bowel incontinence, impotency and a 
hernia, as a result of surgery performed on May 1, 1992, is 
denied.


_______________________________       
____________________________
        Thomas J. Dannaher                                            
Ron Garvin
        Veterans Law Judge                                       
Veterans Law Judge
    Board of Veterans' Appeals                          Board 
of Veterans' Appeals




____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


